iy department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action catalog number 47632s letter rev if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest catalog number 47632s letter rev department of the treasury internal_revenue_service rs p o box i cincinnati oh legend b name c name m llc name p date q state r website name x number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue sec_1 do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on date p in state q by b who also owns m m is a for profit llc dance company which provides quality education and training for aspiring dancers b formed m about one year before you and your name includes the name of m further you provided your website address as r this address is also listed in your bylaws and is the website of m your articles of incorporation state your initial planned activity is education empowerment workshops and performing arts classes for underserved communities there was no dissolution clause because your articles of incorporation did not have the required provisions for c you later attested that you would amend them you have not provided an amendment nor is there evidence on q’s secretary of state’s website that an amendment was filed catalog number 47630w letter rev your goal as described in your application is to serve underprivileged girls ages through a performance arts curriculum designed to increase self-confidence health and fitness cognitive abilities and life skills your objective is to strive to improve success by encouraging healthy living and education and emphasizing the importance of morals values ethics spirituality and practicing discipline thereby empowering all individuals to become socially and economically responsible in society one of your activities is awarding creative arts scholarships for underprivileged individuals these scholarships will only be awarded to students who cannot afford to attend m currently m has enrolled about x students and only of m’s students are able to afford tuition and additional dance costs you later wrote m is projected to receive or less of its income from you another one of your activities is conducting spring break and summer camp program opportunities during out-of-school hours students will be exposed to various creative art categories including drama digital media public speaking creative writing and visual arts moreover the camps will focus on various innovative dance techniques and will include educational tours field trips inspirational speakers master dance classes and workshops furthermore you will conduct an annual dance workshop for under privileged girls and will purchase dance services from m in addition m may be utilized for various empowerment workshops and dance camps hosted by you however you will not exclusively use m for dance camps workshops but stated m will be included in all projects your board members will decide on the price of such services after researching the fair_market_value of such services they will not exceed fair_market_value the board will decide on all compensation that involves m or any other for profit entity besides b your board consists of c as your vice president who is also m’s artistic director as well as three other officers b and c are projected to receive compensation from you b also signed and approved your bylaws alone as a board member your proposed budgets show that you expect to receive income from donations gifts grants and admission fees you stated that fundraising programs will consist of website solicitations donations will be open to anyone via the website r routed to an account with your name you plan to expend funds on salaries and wages scholarships awards and occupancy expenses finally your activities also consist of an afterschool program during the school year and an annual youth conference to recognize and reward outstanding achievements of girls and young women in the community law sec_501 of the code provides that corporations may be exempt from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 exempts organizations described in sec_501 of the code from federal income_taxation sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization catalog number 47630w letter rev a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose either by an expressed provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_64_175 part c b holds that a corporation organized for the purpose of promoting the dramatic arts qualifies for exemption as an educational_organization under sec_501 of the code the ruling supports the view that a nonprofit organization that preserved and maintained classical music programming in a particular locale served an educational purpose however in order for such an organization to qualify for exemption under sec_501 of the code it must serve a public rather than a private interest although an incidental private benefit will not destroy the qualification of an otherwise educational_organization where an organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest a contrary finding will indicate that the organization is serving a private interest in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in old dominion box co v united_states 477_f2d_344 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related catalog number 47630w letter rev non-profit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes in kj's fund raisers v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders application of law you are not as described in sec_501 of the code and sec_501 -1 a of the regulations because you do not satisfy the organizational and operational requirements of the code and regulations you do not meet the requirements in sec_1_501_c_3_-1 of the income_tax regulations your articles of incorporation only state your initial planned activity is education empowerment workshops and performing arts classes for underserved communities because this statement is too broad concerning the organizational_test you are not organized exclusively for purposes described in the regulations moreover your articles of incorporation do not have a dissolution provision as required by sec_1_501_c_3_-1 which also causes you to fail the organizational_test you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose you are operating to fund students to attend m as well as include m in all projects m is owned by your founder b this illustrates you are serving substantial private purposes you are not described in sec_1_501_c_3_-1 of the regulations because your net_earnings inure to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 because the owner of m maintains a position of control in you as your president she is considered an insider moreover you are awarding scholarships for individuals to attend m which is owned by b in addition you indicated you will include m in all projects because b is profiting through your relationship with m you are precluded from exemption under sec_501 you are not described in sec_1_501_c_3_-1 of the regulations you are operating for the private interests of b and m this is evidenced by the following you are awarding scholarships for individuals to attend m which is owned by your founder m may be utilized for various empowerment workshops and dance camps hosted by you the fact that your bylaws lists m’s website as your web site the similarity between your name and m’s these facts illustrate you are operating for private interests because m is in a favorable position to benefit from your activities you are unlike the organization described in revrul_64_175 as noted in that ruling an educational program that serves both public and private interests must show that any private interest served is incidental to the public’s benefit your program serves to benefit m and b the owner of m in a more than incidental manner scholarships will be paid only to girls participating in your program is contingent upon first being a letter rev catalog number 47630w student at m these scholarships provide increased revenue to m that would not be received were it not for your activities you are like the organization in better business bureau v commissioner although your organization may have some educational activities the presence of the non-exempt purpose of providing funding to individuals for girls to attend m the for profit company of b precludes exemption you are similar to the organization described in international postgraduate medical foundation ipmf your founder is in a position of control and owns a for-profit company which benefits substantially from the manner in which your activities are conducted like impf you are not operated exclusively for exempt purposes within the meaning of sec_501 even if you further other exempt purposes like the organization in kj's fund raisers v commissioner you operate for the substantial private benefit of your founder b and her business m your position you stated that m expects to receive per scholarship for a dance year and a flat rate of no more than x dollars per dance camp workshop m will not be used exclusively for dance camps workshops based on contracted services and scholarships m is projected to receive up to percent of its income from you you state you will conduct other programs other than dance camps workshops and scholarships our response to your position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 even though some of your activities may be educational you are operating to benefit m and b moreover your criteria for funding scholarships to m to pay fees for under privileged students and the fact you will use m in all projects illustrates you were formed to support b and her for profit business m although you may have some educational activities and programs this does not overcome the fact that your net_earnings are inuring to the benefit of b through m conclusion based on the information submitted you are not organized or operated exclusively for one or more purposes described in sec_501 of the code your articles of incorporation do not contain adequate purpose and dissolution clauses as required by sec_501 your net_earnings inure to the benefit of insiders causing you to be precluded from exemption under sec_501 of the code in addition you are operating for the benefit of m a for profit company since you fail both the organizational and operational tests you do not qualify for exemption as an organization described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents letter rev catalog number 47630w e e e the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it catalog number 47630w letter rev if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
